Fourth Court of Appeals
                                          San Antonio, Texas
                                                December 21, 2015

                                                No. 04-15-00487-CV

                                     CONOCOPHILLIPS COMPANY,
                                            Appellant

                                                 v.
                       Leon Oscar Ramirez, Jr., Individually, and Jesus M. /s
       Leon Oscar RAMIREZ, Jr., Individually, and Jesus M. Dominguez, as Guardian for Minerva
                     Clementina Ramirez, an incapacitated person, Individually,
                                             Appellees

                        From the 49th Judicial District Court, Zapata County, Texas
                                          Trial Court No. 7,637
                                Honorable Jose A. Lopez, Judge Presiding

                                                    ORDER
             The Cross-Appellant’s Motion for Extension of Time to File Brief has this date been
      received and filed in the above styled and numbered cause. Extension of time to file the Cross-
      Appellant’s brief is this date GRANTED. Time is extended to January 29, 2016.

                                                                     PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT



cc:             Lisa Hobbs                                     Alberto Alarcon
                Kuhn Hobbs PLLC                                Hall, Quintanilla & Alarcon

                J. Francisco Tamez                             Jesse R. Castillo
                Kazen, Meurer & Perez, L.L.P.                  Castillo Snyder, P.C.

                Michael V. Powell
                Locke Lord LLP